United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madera, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1909
Issued: March 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 19, 2011 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs (OWCP) dated July 12, 2011. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he is entitled to wage-loss
compensation due to disability for the period April 23 to May 11, 2011.
On appeal appellant contends that OWCP erred in denying his claim for compensation
for the period April 23 to May 11, 2011.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 2, 2011 appellant, then a 47-year-old letter carrier, filed a traumatic injury
claim alleging that on that day he had right knee pain when he fell after his right knee buckled
under him. OWCP accepted the claim for right knee sprain. Appellant was scheduled for
nonemployment-related right knee surgery on March 8, 2011.
In an April 8, 2011 progress report, Dr. Michael J. Reynolds, a treating physician, noted a
March 2, 2011 injury date, diagnosed knee and leg sprain and that appellant was to remain off
work until April 26, 2011. In an April 8, 2011 progress note, he provided physical findings and
noted that appellant was recovering from surgery repairing a meniscus tear. Dr. Reynolds noted
that appellant has not been working as no activity had been recommended in the prior visit.
Diagnoses included knee pain, meniscus tear and meniscus tear surgical repair.
On April 22, 2010 Dr. Reynolds noted an injury date of April 21, 2010 and diagnosed
right lower leg peroneal muscle rupture. He opined that the condition was caused by appellant’s
employment. Dr. Reynolds noted that the injury occurred when appellant’s leg buckled when he
stepped in a hole while delivering mail.
In an April 26, 2011 progress report, Dr. Reynolds noted an injury date of March 2, 2011,
diagnosed knee and leg sprain and indicated that appellant was to remain off work until
May 10, 2011. In an April 26, 2011 progress note, he provided physical findings and noted that
appellant was recovering from surgery repairing a meniscus tear. Diagnoses included knee pain,
meniscus tear and meniscus tear surgical repair.
On May 12, 2011 appellant filed a claim for wage-loss compensation for the period
April 23 to May 11, 2011.
On May 18, 2011 OWCP received a progress report and progress note from
Dr. Reynolds, who diagnosed sprain of the leg and knee in the progress report and resolving right
knee sprain in the progress note. Appellant was released to return to modified work on
May 11, 2011.
In a letter dated May 24, 2011, OWCP informed appellant that the evidence of record
was insufficient to support his claim for wage-loss compensation for the period in question.
Appellant was advised as to the type of medical evidence to submit and given 30 days to provide
the requested information.
On June 8, 2011 Dr. Reynolds stated that it was impossible to separate symptoms from
appellant’s March 2, 2011 employment injury and the nonemployment-related postoperative
pain. He indicated that appellant was disabled for the period April 23 to May 7, 2001 based on
the surgeon’s recommendations and that appellant was released to work with restrictions on
May 10, 2011.
In a June 14, 2011 form, Dr. Peter T. Simonian, a treating Board-certified orthopedic
surgeon, released appellant to full-duty work without restrictions effective April 19, 2011.

2

By decision dated July 12, 2011, OWCP denied appellant’s claim for wage-loss
compensation for the period April 23 to May 11, 2011.2
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his claim by the weight of the evidence.4 For each period of disability
claimed, the employee has the burden of establishing that he was disabled for work as a result of
the accepted employment injury.5 Whether a particular injury causes an employee to become
disabled for work, and the duration of that disability, are medical issues that must be proved by a
preponderance of probative and reliable medical opinion evidence.6
Under the FECA the term “disability” means incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury.7 Disability is,
thus, not synonymous with physical impairment which may or may not result in an incapacity to
earn wages.8 An employee who has a physical impairment causally related to his federal
employment, but who nonetheless has the capacity to earn the wages he was receiving at the time
of injury, has no disability and is not entitled to compensation for loss of wage-earning capacity.9
When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his employment, he is entitled to compensation for any loss of wages.
To meet this burden, a claimant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment factor(s).10 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty and must
2

The Board notes that, following the July 12, 2011 decision, OWCP received additional evidence. However, the
Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R.
§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB
389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

5 U.S.C. §§ 8101-8193.

4

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
5

See Amelia S. Jefferson, supra note 4; see also David H. Goss, 32 ECAB 24 (1980).

6

See Edward H. Horton, 41 ECAB 301 (1989).

7

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
8

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

9

Merle J. Marceau, 53 ECAB 197 (2001).

10

A.D., 58 ECAB 149 (2006); Sedi L. Graham, 57 ECAB 494 (2006).

3

be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.11
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.12
ANALYSIS
OWCP accepted appellant’s claim for right knee sprain as a result of the March 2, 2011
employment injury. Appellant filed a claim for wage-loss compensation for the period April 23
to May 11, 2011. It is his burden of proof to establish the claimed period of employment-related
disability. On May 24, 2011 OWCP advised appellant of the evidence needed to establish his
claim. However, appellant did not submit sufficient reasoned medical evidence to establish that
his disability for the period April 23 to May 11, 2011 was causally related to his right knee
sprain. He did not submit a narrative medical report in which a treating physician explained how
his disability was related to the accepted March 2, 2011 employment injury.
In a series of progress notes and progress reports, Dr. Reynolds reported diagnoses
including right lower leg peroneal muscle rupture, knee pain, meniscus tear and meniscus tear
surgical repair. Although he provided a firm diagnosis and opined that appellant was disabled,
he failed to provide a rationalized medical explanation as to why appellant had employmentrelated residuals and how the residuals of the March 2, 2010 employment injury prevented him
from performing his employment duties. Dr. Reynolds merely noted that appellant was to be off
work for the period in question. The Board has held that medical conclusions unsupported by
rationale are of little probative value.13 As none of Dr. Reynolds’ reports contain any supporting
rationale for his opinions that the disability was related to the accepted March 2, 2011
employment injury, the Board finds that these reports are insufficient to establish appellant’s
claim for disability. The April 22, 2010 progress note from Dr. Reynolds indicating a right
lower leg peroneal muscle rupture is of no probative value as it predates the accepted
employment injury of March 2, 2011. Thus, appellant has not met his burden of proof to
establish that he was disabled for work due to the employment injury for the period April 23 to
May 11, 2011.
The record also contains a report from Dr. Simonian, releasing appellant to full-duty
work without restrictions effective April 19, 2011. This report predates appellant’s claimed
period of disability. Without reasoned medical evidence supporting that he had employmentrelated disability during the period in question, appellant has not met his burden of proof to
establish his claim for wage-loss compensation for the period April 23 to May 11, 2011.

11

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

12

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

13

Willa M. Frazier, 55 ECAB 379 (2004).

4

An award of compensation may not be based on surmise, conjecture or speculation.14
Neither the fact that appellant’s condition became apparent during a period of employment nor
his belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.15 Causal relationship must be established by
rationalized medical opinion evidence.16 As appellant failed to submit such evidence, appellant
has not met his burden of proof to establish an employment-related disability for the period
April 23 to May 11, 2011.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607
CONCLUSION
The Board finds that appellant has not established entitlement to wage-loss compensation
for the period April 23 to May 11, 2011 causally related to his accepted knee strain.

14

D.I., 59 ECAB 158 (2007); D.E., 58 ECAB 448 (2007); Paul E. Thams, 56 ECAB 503 (2005).

15

G.T., 59 ECAB 447 (2008); V.W., 58 ECAB 425 (2007); Ronald K. Jablanski, 56 ECAB 616 (2005).

16

Roy L. Humphrey, 57 ECAB 238 (2005); Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 12, 2011 is affirmed.
Issued: March 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

